Citation Nr: 1634770	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  12-06 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction over the case was subsequently transferred to the VA Regional Office (RO) in New Orleans, Louisiana.

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


REMAND

The Veteran contends that service connection is warranted for bilateral foot disability because it originated during active service or is due to his service-connected left ankle sprain and/or his service-connected left peroneal nerve disability.  

The Veteran's service treatment records include a July 1975 record noting the Veteran's complaints of left foot numbness with an abrupt onset and the examiner's impression of deep peroneal dysfunction secondary to prior trauma.  A subsequent July 1975 record notes left foot numbness and paresthesia that had occurred twice over the past two days.  A September 1976 record indicates the Veteran fell while playing basketball and experienced swelling and limited range of motion of his left lower extremity as a result.  The record of a January 1978 separation physical examination shows that no foot disorder was found to be present; however, the Veteran did report a history of foot trouble at the time of his separation examination.

The Veteran underwent a VA examination in October 2009, during which claw foot, strain, and plantar fasciitis of both feet were diagnosed.  In an October 2009 addendum, the examiner noted that he reviewed the Veteran's claims file and believed that the foot disorders diagnosed during the aforementioned VA examination were "less likely" than not related to the in-service left foot condition documented in the service treatment records.  The examiner stated that there was "not enough documentation" to support the Veteran's claim of chronic foot problems since service.  The examiner further stated that the Veteran's "peroneal dysfunction" was related to the ankle, not foot symptoms.  

The foregoing VA medical opinion is inadequate for adjudicative purposes, as the examiner did not consider the Veteran's statements indicating that his foot symptoms began in service and have continued to the present time, as noted throughout the record.  Moreover, in 2016 the Veteran submitted an article from his Internet research, which indicates symptoms of peroneal nerve dysfunction include weakness of the feet, walking abnormalities, foot drop, a slapping gait, and toes dragging while walking.  See http://www.acsneuro.com/conditionsandtreatments/peripheralnervesdetail/peronealnervedysfunction.  Thus, in addition to the Veteran's contentions of foot problems since service, the potential VA examiner must consider the aforementioned Internet article and provide an opinion addressing secondary service connection.   

Therefore, the Board must remand this issue for an adequate VA examination and medical opinion.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, the Veteran should be provided an examination by a physician with sufficient expertise, who has not provided a prior opinion in this case, to address the etiology of the Veteran's left foot disability.  All pertinent evidence of record must be made available to and reviewed by the VA examiner. 

Based on the review of the record and the examination results, the examiner should identify all foot disorders that have been present during the period of the claim.  With respect to each such disorder, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service.  The examiner should also state an opinion with respect to each foot disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected left ankle sprain and/or his service-connected left peroneal nerve damage.  

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The RO or the AMC should also undertake any additional development deemed necessary.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




